Mr. Presiding Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 350*—when corporation may appeal from order appointing receiver. Where, on a hill by stockholders of a corporation on behalf of themselves and other stockholders against the corporation and its directors and officers, an order is entered appointing a receiver of the corporation pendente lite, the corporation may appeal therefrom. 2. Corporations, § 561*—when interlocutory order appointing receiver pendente lite not reversed for lack of notice. The fact that on a bill by stockholders of a corporation on behalf of themselves and other stockholders against the corporation, its directors and officers an interlocutory order is entered, without notice to the corporation, appointing a receiver for it pendente lite is not ground for reversing the order where it appears that after the appointment of the receiver the defendant company entered its appearance, filed a demurrer to the bill and made a motion to vacate the order, which was denied. 3. Corporations, § 563*—when allegations of stockholders’ hill insufficient to warrant appointment of receiver pendente lite. Allegations of a bill by minority stockholders against the corporation, its officers and agents, examined and held insufficient to warrant the entry of an interlocutory order appointing a receiver for the corporation pendente lite.